
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


LOAN AND SECURITY AGREEMENT

        THIS LOAN AND SECURITY AGREEMENT (this "Agreement") dated as of
March 14, 2008 (the "Effective Date") between OXFORD FINANCE CORPORATION, a
Delaware corporation with an office located at 133 N. Fairfax Street,
Alexandria, VA 22314("Lender")and METABASIS THERAPEUTICS, INC. a Delaware
corporation with an office located at 11119 North Torrey Pines Road, La Jolla,
CA 92037 and ARAMED, INC. a Delaware corporation with an office located at 11119
North Torrey Pines Road, La Jolla, CA 92037 (jointly and severally, individually
and collectively, the "Borrower"), provides the terms on which Lender shall lend
to Borrower and Borrower shall repay Lender. The parties agree as follows:

        1    ACCOUNTING AND OTHER TERMS    

        Accounting terms not defined in this Agreement shall be construed
following GAAP. Calculations and determinations must be made following GAAP
(except for non-compliance with FAS 123R in monthly reporting). Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

        2    LOAN AND TERMS OF PAYMENT    

        2.1    Promise to Pay.    Borrower hereby unconditionally promises to
pay Lender the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.

        2.1.1    Term Loan.    

        (a)    Availability.    Subject to the terms and conditions of this
Agreement, during the Draw Period, Lender agrees, severally and not jointly, to
make one (1) Term Loan (the "Term Loan") available to Borrower in an amount up
to Five Million Dollars ($5,000,000.00). After repayment, no Term Loan may be
re-borrowed.

        (b)    Interest Payments.    Commencing on May 1, 2008, Borrower shall
make monthly payments of interest, in arrears, at the rate set forth in
Section 2.2(a).

        (c)    Repayment.    Commencing on the Amortization Date and continuing
on the Payment Date of each month thereafter, Borrower shall make
(30) consecutive equal monthly payments of principal, calculated by the Lender
based upon: (a) the amount of the Term Loan and (b) a repayment schedule equal
to thirty (30) months, plus five (5) monthly payments of accrued and unpaid
interest at the effective rate of interest as set forth in Section 2.2(a). All
unpaid principal and accrued interest with respect to the Term Loan is due and
payable in full on the Term Loan Maturity Date with respect to such Term Loan.
Payments received after 12:00 noon Eastern time are considered received at the
opening of business on the next Business Day. A Term Loan may only be prepaid in
accordance with Section 2.1.1(e).

        (d)    Mandatory Prepayment Upon an Acceleration.    If a Term Loan is
accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Lender an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest, (ii) the Prepayment Fee, (iii) the
Final Payment, plus (iv) all other sums, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.

1

--------------------------------------------------------------------------------



        (e)    Permitted Prepayment of Loans.    Borrower shall have the option
to prepay all, but not less than all, of the Term Loan advanced by Lender under
this Agreement, provided Borrower (i) provides written notice to Lender of its
election to prepay the Term Loan at least ten (10)days prior to such prepayment,
and (ii) pays, on the date of such prepayment (A) all outstanding principal
amount plus accrued and unpaid interest, (B) the Prepayment Fee, (C) the Final
Payment, plus (D) all other sums, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.
Borrower may terminate this Agreement upon no less than fifteen (15) days' prior
written notice to Lenders and indefeasible payment in full of all Obligations
(other than inchoate indemnity obligations), and Lenders' obligations to lend
hereunder shall terminate upon receipt of such payment.

        2.2    Payment of Interest on the Credit Extensions.    

        (a)    Interest Rate.    Subject to Section 2.2(b), the principal amount
outstanding under the Term Loan shall accrue interest at a fixed per annum rate
equal to the greater of: (i) nine and eighty-three one-hundredths percent
(9.83%), and (ii) the LIBOR Rate plus the LIBOR Rate Margin, determined by
Lender as of the applicable Funding Date, which interest shall be payable
monthly in accordance with Section 2.2(e).

        (b)    Default Rate.    Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points above the rate effective immediately
before the Event of Default (the "Default Rate"). Payment or acceptance of the
increased interest rate provided in this Section 2.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lender.

        (c)    360-Day Year.    Interest shall be computed on the basis of a
360-day year comprising twelve (12) months consisting of thirty (30) days.

        (d)    Debit of Accounts.    Lender may debit any of Borrower's deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Lender under the Loan Documents when
due. These debits shall not constitute a set-off.

        (e)    Payments.    Unless otherwise provided, interest is payable
monthly on the Payment Date of each month. Payments of principal and/or interest
received after 12:00 noon Eastern time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.

        2.3    Secured Promissory Note.    The Term Loan shall be evidenced by a
Secured Promissory Note in the form attached as Exhibit D hereto (each a
"Secured Promissory Note"), and shall be repayable as set forth herein. The
Borrower irrevocably authorizes Lender to make or cause to be made, on or about
the Funding Date of the Term Loan or at the time of receipt of any payment of
principal on Lender's Secured Promissory Note, an appropriate notation on the
Secured Promissory Note Record reflecting the making of such Term Loan or (as
the case may be) the receipt of such payment. The outstanding amount of the Term
Loan set forth on Lender's Secured Promissory Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to Lender, but the
failure to record, or any error in so recording, any such amount on Lender's
Secured Promissory Note Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Secured Promissory Note to
make payments of principal of or interest on the Secured Promissory Note when
due. Upon receipt of an affidavit of an officer of a Lender as to the loss,
theft, destruction, or mutilation of the Secured Promissory Note, the

2

--------------------------------------------------------------------------------






Borrower shall issue, in lieu thereof, a replacement Secured Promissory Note in
the same principal amount thereof and of like tenor.

        2.4    Fees.    Borrower shall pay to Lender:

        (a)    Facility Fee.    A fully earned, non-refundable facility fee of
Fifty Thousand Dollars ($50,000);

        (a)    Prepayment Fee.    The Prepayment Fee, when due hereunder;

        (b)    Final Payment.    The Final Payment, when due hereunder; and

        (c)    Lenders' Expenses.    All Lenders' Expenses (including reasonable
attorneys' fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Effective Date, when due.

        2.5    Additional Costs.    If any new law or regulation increases
Lender's cost of capital or reduces its income for any loan, Borrower shall pay
the increase in cost or reduction in income or additional expense; provided,
however, that Borrower shall not be liable for any amount attributable to any
period before 180 days prior to the date Lender notifies Borrower of such
increased costs. Lender shall allocate any increased costs among its customers
similarly affected in good faith and in a manner consistent with Lender's
customary practice.

        3    CONDITIONS OF LOANS    

        3.1    Conditions Precedent to Initial Credit Extension.    Lender's
obligation to make the initial Credit Extension is subject to the condition
precedent that Lender shall have received, in form and substance satisfactory to
Lender, such documents, and completion of such other matters, as Lender may
reasonably deem necessary or appropriate, including, without limitation:

        (a)   duly executed original signatures to the Loan Documents to which
Borrower is a party;

        (b)   duly executed original signatures to the Control Agreement[s];

        (c)   duly executed original Secured Promissory Notes in favor of Lender
in an amount not to exceed the Term Loan;

        (d)   Operating Documents and a good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

        (e)   duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

        (f)    Lender shall have received certified copies, dated as of a recent
date, of financing statement searches, as Lender shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;

        (g)   evidence satisfactory to Lender that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Lender; and

        (h)   payment of the fees and Lenders Expenses then due as specified in
Section 2.4 hereof.

        3.2    Conditions Precedent to all Credit Extensions.    The obligation
of Lender to make each Credit Extension, including the initial Credit Extension,
is subject to the following:

        (a)   except as otherwise provided in Section 3.4, timely receipt of an
executed Payment/Advance Form;

3

--------------------------------------------------------------------------------



        (b)   the representations and warranties in Section 5 shall be true,
accurate and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower's representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

        (c)   in such Lender's sole discretion, there has not been a Material
Adverse Change.

        3.3    Covenant to Deliver.    Borrower agrees to deliver to Lender each
item required to be delivered to Lender under this Agreement as a condition to
any Credit Extension. Borrower expressly agrees that the extension of a Credit
Extension prior to the receipt by Lender of any such item shall not constitute a
waiver by Lenders of Borrower's obligation to deliver such item, and any such
extension in the absence of a required item shall be in Lender's sole
discretion.

        3.4    Procedures for Borrowing.    Subject to the prior satisfaction of
all other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify Lender (which notice
shall be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Eastern time ten (10) Business Days prior to the date the Term Loan is to be
made (except in the case of the Term Loan being advanced on the Effective Date,
which is deemed to have satisfied any notification requirement hereunder other
than delivery of the Payment/Advance Form required below). Together with any
such electronic or facsimile notification, Borrower shall deliver to Lender by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee. Lender may rely on any telephone
notice given by a person whom Lender believes is a Responsible Officer or
designee. On the Funding Date, Lender shall credit and/or transfer (as
applicable) to Borrower's Designated Deposit Account, an amount equal to Five
Million Dollars ($5,000,000).

        4    CREATION OF SECURITY INTEREST    

        4.1    Grant of Security Interest.    Borrower hereby grants Lender, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Lender, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority under this Agreement). If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower shall promptly notify Lender in a writing signed by Borrower of the
general details thereof (and further details as may be required by Lender) and
grant to Lender, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Lender.

        If this Agreement is terminated, Lender's Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders' obligation
to make Credit Extensions has terminated, the Lender shall, at Borrower's

4

--------------------------------------------------------------------------------






sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

        4.2    Authorization to File Financing Statements.    Borrower hereby
authorizes Lender to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Lender's interest or rights
hereunder, including a notice that any disposition of the Collateral other than
as permitted under this Agreement, by either Borrower or any other Person, shall
be deemed to violate the rights of the Lender under the Code.

        5    REPRESENTATIONS AND WARRANTIES    

        Borrower represents and warrants as follows:

        5.1    Due Organization, Authorization: Power and Authority.    Borrower
and each of its Subsidiaries, if any, are duly existing and in good standing, as
Registered Organizations in their respective jurisdictions of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower's
business. In connection with this Agreement, Borrower has delivered to Lender a
completed perfection certificate signed by Borrower (the "Perfection
Certificate"). Borrower represents and warrants that (a) Borrower's exact legal
name is that indicated on the Perfection Certificate and on the signature page
hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower's organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower's place of business, or, if more than
one, its chief executive office as well as Borrower's mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Lender of such occurrence and
provide Lender with Borrower's organizational identification number.

        The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower's organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower's business.

        5.2    Collateral.    Borrower has good title to, has rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted Liens.
Borrower has no deposit and securities accounts other than the deposit accounts
described in the Perfection Certificate, or of which Borrower has given Lender
notice and taken such actions as are necessary to give Lender a perfected
security interest therein.

5

--------------------------------------------------------------------------------



        The Collateral is not in the possession of any third party bailee (such
as a warehouse) except as otherwise provided in the Perfection Certificate. None
of the components of the Collateral in excess of $25,000 per location shall be
maintained at locations other than as provided in the Perfection Certificate or
as Borrower has given Lender notice pursuant to Section 7.2. In the event that
Borrower, after the date hereof, intends to store or otherwise deliver any
portion of the Collateral in excess of $25,000 per location to a bailee, then
Borrower will first receive the written consent of Lender and such bailee must
execute and deliver a bailee agreement in form and substance satisfactory to
Lender.

        All Inventory is in all material respects of good and marketable
quality, free from material defects.

        Except as noted on the Perfection Certificate, Borrower is not a party
to, nor is bound by, any material license or other agreement with respect to
which Borrower is a licensee that (a) prohibits or otherwise restricts Borrower
from granting a security interest in Borrower's interest in such license or
agreement or any other property, or (b) for which a default under or termination
of could interfere with Lender's right to sell any Collateral. Borrower shall
provide written notice to Lender within ten (10) days of entering or becoming
bound by any such license or agreement which is reasonably likely to have a
material impact on Borrower's business or financial condition (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Lender requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (x) all such
licenses or agreements to be deemed "Collateral" and for Lender and each Lender
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or, whether now existing
or entered into in the future, and (y) Lender shall have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Lender's rights and remedies under this Agreement and the other
Loan Documents.

        5.3    Litigation.    There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than Two Hundred Fifty
Thousand Dollars ($250,000.00).

        5.4    No Material Deviation in Financial Statements.    All
consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Lender fairly present, in conformity with GAAP, in all material
respects Borrower's consolidated financial condition and Borrower's consolidated
results of operations. There has not been any material deterioration in
Borrower's consolidated financial condition since the date of the most recent
financial statements submitted to Lender.

        5.5    Solvency.    The fair salable value of Borrower's assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities (excluding derivative liabilities); Borrower is not left with
unreasonably small capital after the transactions in this Agreement; and
Borrower is able to pay its debts (including trade debts) as they mature.

        5.6    Regulatory Compliance.    Borrower is not an "investment company"
or a company "controlled" by an "investment company" or a "subsidiary" of an
"investment company" under the Investment Company Act of 1940. Borrower is not
engaged in extending credit for margin stock (under Regulations T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a "holding company" or an "affiliate" of a "holding company"
or a "subsidiary company" of a "holding company" as each term is defined and
used in the Public Utility Holding Company Act of 2005. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business. None of
Borrower's or any of its Subsidiaries' properties or assets has been used by
Borrower or any

6

--------------------------------------------------------------------------------






Subsidiary or, to the best of Borrower's knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

        5.7    Subsidiaries; Investments.    Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

        5.8    Tax Returns and Payments; Pension Contributions.    Borrower has
timely filed all required tax returns and reports (including those relating to
employee tax withholding, social security and unemployment taxes), and Borrower
and its Subsidiaries have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower. Borrower may
defer payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Lender in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a "Permitted Lien". Borrower is unaware of any claims or
adjustments proposed for any of Borrower's prior tax years which could result in
additional taxes becoming due and payable by Borrower. Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

        5.9    Use of Proceeds.    Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

        5.10    Full Disclosure.    No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

        6    AFFIRMATIVE COVENANTS    

        Borrower shall do all of the following:

        6.1    Government Compliance.    

        (a)   Maintain its and all its Subsidiaries' legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower's business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, the noncompliance with
which could reasonably be expected to have a material adverse effect on
Borrower's business.

7

--------------------------------------------------------------------------------



        (b)   Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Lender in all of the
Collateral. Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Lender.

        6.2    Financial Statements, Reports, Certificates.    

        (a)   Deliver to Lender: (i) within five (5) days of delivery, copies of
all statements, reports and notices made available to all of Borrower's security
holders or to any holders of Subordinated Debt; and (ii) within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission or a link thereto on Borrower's or another website on the
Internet; (iii) a prompt report of any legal actions pending or threatened
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000) or more; and (iv) other financial information reasonably
requested by Lender.

        (b)   Within forty-five (45) days after the last day of each calendar
quarter, deliver to Lender, a duly completed Compliance Certificate signed by a
Responsible Officer.

        6.3    Inventory; Returns.    Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower's customary practices as they
exist at the Effective Date. Borrower must promptly notify Lender of all
returns, recoveries, disputes and claims that involve more than Two Hundred
Fifty Thousand Dollars ($250,000).

        6.4    Taxes; Pensions.    Make, and cause each of its Subsidiaries to
make, timely payment of all foreign, federal, state, and local taxes or
assessments (other than taxes and assessments which Borrower is contesting
pursuant to the terms of Section 5.8 hereof) and shall deliver to Lender, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

        6.5    Insurance.    Keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower's industry and location
and as Lender may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are satisfactory to Lender. All property
policies shall have a lender's loss payable endorsement showing Lender as lender
loss payee and waive subrogation against Lender, and all liability policies
shall show, or have endorsements showing, the Lender, as an additional insured.
All policies (or the loss payable and additional insured endorsements) shall
provide that the insurer must give Lender at least twenty (20) days notice
before canceling, amending, or declining to renew its policy. At Lender's
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy shall, at Lender's option,
be payable to Lender on behalf of the Lender on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up Two Hundred Fifty Thousand Dollars ($250,000), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Lender has been granted a first priority security interest (subject to Permitted
Liens), and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Lender, be payable to Lender, on account of the Obligations. If Borrower fails
to obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Lender, Lender may
make all or part of such payment or obtain such insurance policies required in
this Section 6.5, and take any action under the policies Lender reasonably deems
prudent.

8

--------------------------------------------------------------------------------



        6.6    Operating Accounts.    

        (a)   Provide Lender five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial
institution. In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution at
or with which any Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Lender's Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of Lender. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower's employees and identified to Lender by Borrower as
such.

        6.7    Protection of Intellectual Property Rights.    Borrower shall:
(a) use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its intellectual property; (b) promptly advise
Lenders in writing of material infringements of its intellectual property; and
(c) not allow any intellectual property necessary for the conduct of Borrower's
business to be abandoned, forfeited or dedicated to the public without Lenders'
written consent.

        6.8    Litigation Cooperation.    From the date hereof and continuing
through the termination of this Agreement, make available to Lender, without
expense to Lender, Borrower and its officers, employees and agents and
Borrower's books and records, to the extent that Lender may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Lender with respect to any Collateral or relating to Borrower.

        6.9    Further Assurances.    Execute any further instruments and take
further action as Lender reasonably requests to perfect or continue Lender's
Lien in the Collateral or to effect the purposes of this Agreement. Deliver to
Lender, within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of or
any of its Subsidiaries.

        6.10    Notices of Litigation and Default.    Borrower will give prompt
written notice to Lender of any litigation or governmental proceedings pending
or threatened (in writing) against Borrower which would reasonably be expected
to have a material adverse effect with respect to Borrower. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Lender of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

        6.11    Creation/Acquisition of Subsidiaries.    In the event Borrower
or any Subsidiary creates or acquires any Subsidiary, Borrower and such
Subsidiary shall promptly notify Lender of the creation or acquisition of such
new Subsidiary and take all such action as may be reasonably required by Lender
to cause each such domestic Subsidiary to guarantee the Obligations of Borrower
under the Loan Documents and grant a continuing pledge and security interest in
and to the assets of such domestic Subsidiary (substantially as described on
Exhibit A hereto); and Borrower shall grant and pledge to Lender a perfected
security interest in the stock, units or other evidence of ownership of each
Subsidiary (in the case of a foreign Subsidiary, such pledge shall not exceed
65% of such stock units or other evidence of ownership).

9

--------------------------------------------------------------------------------



        7    NEGATIVE COVENANTS    

        Borrower shall not do any of the following without Lender's prior
written consent:

        7.1    Dispositions.    Convey, sell, lease, transfer, assign, or
otherwise dispose of (collectively, "Transfer"), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment; and (c) in connection with Permitted Liens and
Permitted Investments; and (d) of non-exclusive and exclusive licenses,
partnerships or joint ventures for the use of the property, of Borrower or its
Subsidiaries in the ordinary course of business and approved by Borrower's
Board. For the avoidance of doubt, Lenders acknowledge and agree that Borrower
shall be permitted to license its intellectual property to third parties (on an
exclusive basis) consistent with Borrower's current business model and existing
practice in the biotech industry.

        7.2    Changes in Business, Management, Ownership, or Business
Locations.    (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) replace its chief executive officer, chief financial
officer, or chief scientific officer unless Borrower promptly notifies Lender
after the replacement of such officer. or (ii) enter into any transaction or
series of related transactions in which the stockholders of Borrower immediately
prior to the first such transaction own less than 60% of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower's equity securities in
a public offering or to venture capital investors). Borrower shall not, without
at least fifteen (15) days prior written notice to Lender: (1) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than Twenty-Five Thousand Dollars ($25,000) in
Borrower's assets or property), (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.

        7.3    Mergers or Acquisitions.    Merge or consolidate, or permit any
of its Subsidiaries to merge or consolidate, with any other Person, or acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) total consideration
including cash and the value of any non-cash consideration, for all such
transactions does not in the aggregate exceed Two Hundred Fifty Thousand Dollars
($250,000) in any fiscal year of Borrower; (b) no Event of Default has occurred
and is continuing or would exist after giving effect to the transactions; and
(c) Borrower is the surviving legal entity. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

        7.4    Indebtedness.    Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

        7.5    Encumbrance.    Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (subject to Permitted Liens), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Lender) with any Person which directly or indirectly prohibits or has
the effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower's or any Subsidiary's intellectual property, except as is otherwise
permitted in Section 7.1 hereof and the definition of "Permitted Liens" herein.

        7.6    Maintenance of Collateral Accounts.    Maintain any Collateral
Account except pursuant to the terms of Section 6.6(b) hereof.

10

--------------------------------------------------------------------------------





        7.7    Distributions; Investments.    (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
One Hundred Thousand Dollars ($100,000) per fiscal year, or (b) except as
permitted in Section 7.3,directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

        7.8    Transactions with Affiliates.    Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower,
except for sales of equity securities to existing investors and transactions
that are in the ordinary course of Borrower's business, in any case, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm's length transaction with a non-affiliated Person.

        7.9    Subordinated Debt.    (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lender.

        7.10    Compliance.    Become an "investment company" or a company
controlled by an "investment company", under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower's business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

        8    EVENTS OF DEFAULT    

        Any one of the following shall constitute an event of default (an "Event
of Default") under this Agreement:

        8.1    Payment Default.    Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Term Loan Maturity Date). No Event of Default shall be
deemed to have occurred and no interest at the Default Rate shall be charged in
the event that a Lender shall fail to debit Borrower's Designated Deposit
Account while amounts necessary to make full payment of the amounts then due
hereunder are available in such account. During the cure period, the failure to
cure the payment default is not an Event of Default (but no Credit Extension
will be made during the cure period);

11

--------------------------------------------------------------------------------



        8.2    Covenant Default.    

        (a)   Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, or violates any covenant in Section 7; or

        (b)   Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

        8.3    Material Adverse Change.    A Material Adverse Change occurs;

        8.4    Attachment.    (a) Any material portion of Borrower's assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower, or of any entity under control of Borrower (including a
Subsidiary), on deposit with the Lender or an Affiliate; (c) Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business; (d) a judgment or other claim in excess of Fifty Thousand
Dollars ($50,000.00) becomes a Lien on any of Borrower's assets; or (e) a notice
of lien, levy, or assessment is filed against any of Borrower's assets by any
government agency and not paid within ten (10) days after Borrower receives
notice. These are not Events of Default if stayed or if a bond is posted pending
contest by Borrower (but no Credit Extensions shall be made during the cure
period);

        8.5    Insolvency    (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent (excluding the
effect of derivative liabilities); (b) Borrower begins an Insolvency Proceeding;
or (c) an Insolvency Proceeding is begun against Borrower and not dismissed or
stayed within forty-five (45) days (but no Credit Extensions shall be made while
of any of the conditions described in clause (a) exist and/or until any
Insolvency Proceeding is dismissed);

        8.6    Other Agreements.    There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could have a material adverse effect on Borrower's business.

        8.7    Judgments.    A judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Two Hundred Fifty
Thousand Dollars ($250,000) (not covered by independent third-party insurance)
shall be rendered against Borrower and shall remain unsatisfied, or unstayed for
a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, or stay of such judgment,
order, or decree);

        8.8    Misrepresentations.    Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Lender or to induce
Lender to enter this Agreement or any Loan

12

--------------------------------------------------------------------------------






Document, and such representation, warranty, or other statement is incorrect in
any material respect when made; or

        8.9    Subordinated Debt.    A default or breach occurs under any
agreement between Borrower and any creditor of Borrower that signed a
subordination, intercreditor, or other similar agreement with Lender, or any
creditor that has signed such an agreement with Lender breaches any terms of
such agreement.

        8.10    Governmental Approvals.    Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

        9    RIGHTS AND REMEDIES    

        9.1    Rights and Remedies.    While an Event of Default occurs and
continues Lender may, without notice or demand, do any or all of the following:

        (a)   declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable;

        (b)   stop advancing money or extending credit for Borrower's benefit
under this Agreement or under any other agreement between Borrower and Lender;

        (c)   settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Lender considers advisable, notify
any Person owing Borrower money of Lender's security interest in such funds, and
verify the amount of such account;

        (d)   make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Lender requests and make
it available as Lender designates. Lender may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Lender a license to enter and occupy any of its premises,
without charge, to exercise any of Lender's rights or remedies;

        (e)   apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Lender owing to or for the credit or the
account of Borrower;

        (f)    ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Lender is hereby granted
a non-exclusive, royalty-free license or other right to use, without charge,
Borrower's labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Lender's exercise of its rights under this Section, Borrower's
rights under all licenses and all franchise agreements inure to Lender;

13

--------------------------------------------------------------------------------



        (g)   place a "hold" on any account and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

        (h)   demand and receive possession of Borrower's Books; and

        (i)    exercise all rights and remedies available to Lender under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

        9.2    Power of Attorney.    Borrower hereby irrevocably appoints Lender
as its lawful attorney-in-fact, exercisable only upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower's name on any
checks or other forms of payment or security; (b) sign Borrower's name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Lender determines reasonable;
(d) make, settle, and adjust all claims under Borrower's insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Lender or a third party as the Code permits.
Borrower hereby appoints Lender as its lawful attorney-in-fact to sign
Borrower's name on any documents necessary to perfect or continue the perfection
of Lender's security interest in the Collateral regardless of whether an Event
of Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Lender is under no further
obligation to make Credit Extensions hereunder. Lender's foregoing appointment
as Borrower's attorney in fact, and all of Lender's rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Lender's
obligation to provide Credit Extensions terminates.

        9.3    Protective Payments.    If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Lender may obtain such insurance or make such payment, and
all amounts so paid by Lender are Lender's Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral. Lender will make reasonable efforts to provide Borrower with
notice of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Lender are deemed an agreement to
make similar payments in the future or Lender's waiver of any Event of Default.

        9.4    Application of Payments and Proceeds.    Borrower shall have no
right to specify the order or the accounts to which Lender shall allocate or
apply any payments required to be made by Borrower to Lender or otherwise
received by Lender under this Agreement when any such allocation or application
is not specified elsewhere in this Agreement. If an Event of Default has
occurred and is continuing, Lender may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as the Lender shall determine in its
sole discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency. If
Lender, in its good faith business judgment, directly or indirectly enters into
a deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

14

--------------------------------------------------------------------------------



        9.5    Liability for Collateral.    So long as the Lender complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of the Lender, the Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

        9.6    No Waiver; Remedies Cumulative.    Lender's failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Lender and
then is only effective for the specific instance and purpose for which it is
given. Lender's rights and remedies under this Agreement and the other Loan
Documents are cumulative. Lender has all rights and remedies provided under the
Code, by law, or in equity. Lender's exercise of one right or remedy is not an
election, and Lender's waiver of any Event of Default is not a continuing
waiver. Lender's delay in exercising any remedy is not a waiver, election, or
acquiescence.

        9.7    Demand Waiver.    Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Lender on which
Borrower is liable.

        10    NOTICES    

        All notices, consents, requests, approvals, demands, or other
communication (collectively, "Communication") by any party to this Agreement or
any other Loan Document must be in writing and shall be deemed to have been
validly served, given, or delivered: (a) upon the earlier of actual receipt and
three (3) Business Days after deposit in the U.S. mail, first class, registered
or certified mail return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by electronic mail (if an email address is
specified herein) or facsimile transmission; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. Either, Lender or Borrower may change its address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower:   Metabasis Therapeutics, Inc.     11119 North Torrey Pines Road
    La Jolla, CA 92037
 
 
Attn: Chief Financial Officer     Fax: 858-587-2770
If to Oxford:
 
Oxford Finance Corporation     133 North Fairfax Street     Alexandria, Virginia
22314     Attention: General Counsel     Fax: (703) 519-5225

        11    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER    

        Virginia law governs the Loan Documents (other than the Warrant) without
regard to principles of conflicts of law. Borrower and Lender each submit to the
exclusive jurisdiction of the State and Federal

15

--------------------------------------------------------------------------------




courts in the Commonwealth of Virginia. Notwithstanding the foregoing, nothing
in this Agreement shall be deemed to operate to preclude Lender from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Lender. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower's actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

        12    GENERAL PROVISIONS    

        12.1    Successors and Assigns.    This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Lender's
prior written consent (which may be granted or withheld in Lender's discretion).
Lender has the right, without the consent of or notice to Borrower, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Lender's obligations, rights, and benefits under this Agreement
and the other Loan Documents.

        12.2    Indemnification/Expenses.    Borrower agrees to indemnify,
defend and hold Lender and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing the
Lender harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, "Claims") asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lender's
Expenses incurred, or paid by Lenders from, following, or arising from
transactions between Lender and Borrower (including reasonable attorneys' fees
and expenses), except for Claims, losses and Lender Expenses to the extent
directly caused by Lender's gross negligence or willful misconduct.

        12.3    Time of Essence.    Time is of the essence for the performance
of all Obligations in this Agreement.

        12.4    Severability of Provisions.    Each provision of this Agreement
is severable from every other provision in determining the enforceability of any
provision.

        12.5    Amendments in Writing; Integration.    All amendments to this
Agreement must be in writing signed by Lender and Borrower. This Agreement and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

        12.6    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

16

--------------------------------------------------------------------------------



        12.7    Survival.    All covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement including) have been satisfied. The obligation of
Borrower in Section 12.2 to indemnify Lender shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

        12.8    Confidentiality.    In handling any confidential information,
Lender shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Lender's Subsidiaries or Affiliates; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Lender
shall use commercially reasonable efforts to obtain such prospective
transferee's or purchaser's agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to regulators or as
otherwise required in connection with an examination or audit; and (e) as Lender
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Lender's possession when disclosed to Lender, or becomes part of
the public domain after disclosure to Lender through no fault of Lender; or
(ii) is disclosed to Lender by a third party, if Lender does not know that the
third party is prohibited from disclosing the information.

        12.9    Right of Set Off.    Borrower hereby grants to Lender a lien,
security interest and right of set off as security for all Obligations to
Lender, whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Lender
(including a Lender affiliate) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Lender may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

        13    DEFINITIONS    

        13.1    Definitions.    As used in this Agreement, the following terms
have the following meanings:

        "Account" is any "account" as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

        "Account Debtor" is any "account debtor" as defined in the Code with
such additions to such term as may hereafter be made.

        "Affiliate" of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person's senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person's managers and members.

        "Agreement" is defined in the preamble hereof.

        "Amortization Date" is October 1, 2008.

        "Board" means Borrower's board of directors.

17

--------------------------------------------------------------------------------



        "Borrower" is defined in the preamble hereof.

        "Borrower's Books" are all Borrower's books and records including
ledgers, federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

        "Borrowing Resolutions" are, with respect to any Person, those
resolutions adopted by such Person's Board of Directors and delivered by such
Person to Lender approving the Loan Documents to which such Person is a party
and the transactions contemplated thereby, together with a certificate executed
by its secretary on behalf of such Person certifying that (a) such Person has
the authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Lender may conclusively rely on such certificate unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

        "Business Day" is any day that is not a Saturday, Sunday or a day on
which Lender is closed.

        "Cash Equivalents" are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; and (b) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor's Ratings
Group or Moody's Investors Service, Inc. Notwithstanding the foregoing, Cash
Equivalents does not include and each Borrower and Subsidiary is prohibited from
purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

        "Claims" are defined in Section 12.2.

        "Code" is the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the Commonwealth of Virginia provided, that,
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender's Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Virginia, the term "Code" shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

        "Collateral" is any and all properties, rights and assets of Borrower
described on Exhibit A.

        "Collateral Account" is any Deposit Account, Securities Account, or
Commodity Account.

        "Commodity Account" is any "commodity account" as defined in the Code
with such additions to such term as may hereafter be made.

        "Communication" is defined in Section 10.

        "Compliance Certificate" is that certain certificate in the form
attached hereto as Exhibit C.

18

--------------------------------------------------------------------------------



        "Contingent Obligation" is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but "Contingent
Obligation" does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

        "Control Agreement" is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Lender pursuant to
which Lender obtains control (within the meaning of the Code) for the benefit of
the Lenders over such Deposit Account, Securities Account, or Commodity Account.

        "Credit Extension" is the Term Loan.

        "Default" is any event which with notice or passage of time or both,
would constitute an Event of Default.

        "Default Rate" is defined in Section 2.2(b).

        "Deposit Account" is any "deposit account" as defined in the Code with
such additions to such term as may hereafter be made.

        "Designated Deposit Account" is Borrower's deposit account, account
number 1450-8-07652, maintained with Bank of America.

        "Dollars," "dollars" and "$" each mean lawful money of the United
States.

        "Draw Period" is the period of time from the Effective Date through the
earliest to occur of (a)March 14, 2008, and (b) an Event of Default.

        "Effective Date" is defined in the preamble of this Agreement.

        "Equipment" is all "equipment" as defined in the Code with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

        "ERISA" is the Employee Retirement Income Security Act of 1974, and its
regulations.

        "Event of Default" is defined in Section 8.

        "Final Payment" is a payment (in addition to and not a substitution for
the regular monthly payments of principal plus accrued interest) equal to the
amount of the Term Loan multiplied by the Final Payment Percentage and due on
the earliest to occur of (a) the final Payment Date for such Term Loan, (b) the
acceleration of such Term Loan pursuant to Section 2.1.1(d) hereof, and
(c) prepayment of the Term Loan pursuant to Section 2.1.1(e) hereof.

        "Final Payment Percentage" is, for each Term Loan, four percent (4.0%).

        "Funding Date" is any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

19

--------------------------------------------------------------------------------



        "GAAP" is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

        "General Intangibles" is all "general intangibles" as defined in the
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

        "Governmental Approval" is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

        "Governmental Authority" is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

        "Indebtedness" is (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

        "Insolvency Proceeding" is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

        "Inventory" is all "inventory" as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower's custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

        "Investment" is any beneficial ownership interest in any Person
(including stock, partnership interest or other securities), and any loan,
advance or capital contribution to any Person.

        "Lender's Expenses" are all audit fees and expenses, costs, and expenses
(including reasonable attorneys' fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

        "LIBOR Rate" means the rate of interest per annum determined by Lender
to be the rate of interest at which deposits in United States Dollars are
offered to Lender in the London interbank market (rounded upward, if necessary,
to the nearest 1/100th of one percent (0.01%)) in which Lender

20

--------------------------------------------------------------------------------




customarily participates for a period of time equal to ninety (90) days and in
an amount approximately equal to the amount of such Term Loan.

        "LIBOR Rate Margin" is six and seventy-five one-hundredths percentage
points (6.75%) per annum.

        "Lien" is a claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property.

        "Loan Documents" are, collectively, this Agreement, the Warrant, the
Perfection Certificate, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement between Borrower and/or for the
benefit of Lender in connection with this Agreement, all as amended, restated,
or otherwise modified.

        "Material Adverse Change" is any material adverse change in the general
affairs, senior management, results of operations, or financial condition of
Borrower, whether or not arising from transactions in the ordinary course of
business, that is likely to impair the ability of Borrower to repay any portion
of the Obligations or a material impairment in the value or priority of Lender's
security interest in the Collateral.

        "Obligations" are Borrower's obligation to pay when due any debts,
principal, interest, Lender's Expenses, Prepayment Fee, Final Payment, and other
amounts Borrower owes Lender now or later, whether under this Agreement, the
Loan Documents, or otherwise, including, without limitation, all obligations
relating to letters of credit (including reimbursement obligations for drawn and
undrawn letters of credit), cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin (whether or not allowed) and debts, liabilities, or obligations of
Borrower assigned to Lenders, and the performance of Borrower's duties under the
Loan Documents. Notwithstanding anything to the contrary contained herein, the
term "Obligations" shall not include any obligations of Borrower under the
Warrant or any equity-related documents executed solely in connection therewith.

        "Operating Documents" are, for any Person, such Person's formation
documents, as certified with the Secretary of State of such Person's state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and (a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

        "Payment/Advance Form" is that certain form attached hereto as
Exhibit B.

        "Payment Date" is the first Business Day of each calendar month.

        "Perfection Certificate" is defined in Section 5.1.

        "Permitted Indebtedness" is:

        (a)   Borrower's Indebtedness to Lender under this Agreement and the
other Loan Documents;

        (b)   Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

        (c)   Subordinated Debt;

        (d)   unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

        (e)   Indebtedness secured by Permitted Liens; and

21

--------------------------------------------------------------------------------



        (f)    extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

        "Permitted Investments" are:

        (a)   Investments shown on the Perfection Certificate and existing on
the Effective Date; and

        (b)   Cash Equivalents;

        (c)   Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

        (d)   Investments consisting of deposit accounts in which Lenders have a
perfected security interest;

        (e)   Investments accepted in connection with Transfers permitted by
Section 7.1;

        (f)    Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year;

        (g)   Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower's Board of
Directors;

        (h)   Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

        (i)    Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of Borrower in any Subsidiary; and

        (j)    joint ventures or strategic alliances in the ordinary course of
Borrower's business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year;

        (j)    other investments permitted by the Borrower's Investment Policy
as approved by the Borrower's board of directors and provided to Lender on the
Effective Date; provided, however that Permitted Investments shall not include
any corporate or municipal bonds with a long-term nominal maturity for which the
interest rate is reset through a dutch auction, more commonly referred to as
auction rate securities.

        "Permitted Liens" are:

        (a)   Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

        (b)   Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
the any of Lender's Liens;

        (c)   purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand

22

--------------------------------------------------------------------------------






Dollars ($250,000) in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

        (d)   Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

        (e)   leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower's business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest;

        (f)    existing leases of personal property in an aggregate amount not
to exceed One Hundred Fifty Thousand Dollars ($150,000);

        (g)   non-exclusive and exclusive licenses of intellectual property
granted to third parties in the ordinary course of business, and exclusive
licenses of intellectual property in one or more respects granted to third
parties pursuant to a collaboration agreement that is customary in the
biotechnology industry, which collaboration agreement has been approved by
Borrower's Board of Directors and disclosed to Lenders;

        (h)   Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

        (i)    Liens to secure payment of workers' compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

        (j)    Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default hereunder; and

        (k)   Liens in favor of other financial institutions arising in
connection with Borrower's deposit and/or securities accounts held at such
institutions, provided that the Lenders have a perfected security interest in
the amounts held in such deposit and/or securities accounts.

        "Person" is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

        "Prepayment Fee" shall be an additional fee payable to the Lender in
amount equal to:

(i)for a prepayment made after the Effective Date, and on or prior to
September 1, 2009, six percent (6.0%) of the principal amount of the Term Loan
prepaid; or

(ii)for a prepayment made after September 1, 2009, and on or prior to March 1,
2010, four percent (4.0%) of the principal amount of the Term Loan prepaid; and

(iii)for a prepayment made after March 1, 2010, and on or prior to the Term Loan
Maturity Date, three percent (3.0%) of the principal amount of the Term Loan
prepaid.


        "Registered Organization" is any "registered organization" as defined in
the Code with such additions to such term as may hereafter be made

23

--------------------------------------------------------------------------------



        "Requirement of Law" is as to any Person, the organizational or
governing documents of such Person, and any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

        "Responsible Officer" is any of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.

        "Secured Promissory Note" is defined in Section 2.3.

        "Secured Promissory Note Record" A record maintained by Lender with
respect to the outstanding Obligations and credits made thereto.

        "Securities Account" is any "securities account" as defined in the Code
with such additions to such term as may hereafter be made.

        "Subordinated Debt" is indebtedness incurred by Borrower subordinated to
all of Borrower's now or hereafter indebtedness to Lender (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Lender and entered into between Lender, the Borrower and the
other creditor), on terms acceptable to Lender.

        "Subsidiary" means, with respect to any Person, any Person of which more
than 50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

        "Term Loan" is defined in Section 2.1.1 hereof.

        "Term Loan Maturity Date" is the last Payment Date for each Term Loan.

        "Transfer" is defined in Section 7.1.

        "Warrant" is that certain Warrant to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of Lender.

24

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as a sealed instrument under the laws of the Commonwealth of Virginia
as of the Effective Date.

BORROWER:    
METABASIS THERAPEUTICS, INC.
 
 
By
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   
ARAMED, INC.
 
 
By
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   
LENDER:
 
 
OXFORD FINANCE CORPORATION
 
 
By
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   

25

--------------------------------------------------------------------------------



EXHIBIT A

        The Collateral consists of all of Borrower's right, title and interest
in and to the following personal property:

        All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
all certificates of deposit, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

        all Borrower's Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

        Notwithstanding the foregoing, the Collateral does not include any of
the following, whether now owned or hereafter acquired: (i) any interest in a
foreign subsidiary to the extent such interest exceeds 65% of the total
outstanding voting interests in such foreign subsidiary, or (ii) any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

        Pursuant to the terms of a certain negative pledge arrangement with
Lender, Borrower has agreed not to encumber any of its copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, without Lender's prior written consent.

1

--------------------------------------------------------------------------------



EXHIBIT B

Loan Payment/Advance Request Form

METABASIS THERAPEUTICS, INC.
DEADLINE IS NOON E.S.T.*

--------------------------------------------------------------------------------

*Unless otherwise provided for an Advance bearing interest at LIBOR.


Fax To:   Date:   

--------------------------------------------------------------------------------

LOAN PAYMENT:

From Account #   

--------------------------------------------------------------------------------

(Deposit Account #)   To Account #   

--------------------------------------------------------------------------------

(Loan Account #)
Principal $
  

--------------------------------------------------------------------------------


 
and/or Interest $
  

--------------------------------------------------------------------------------


Authorized Signature:
  

--------------------------------------------------------------------------------


 
Phone Number:
  

--------------------------------------------------------------------------------

Print Name/Title:   

--------------------------------------------------------------------------------

     

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #   

--------------------------------------------------------------------------------

(Loan Account #)   To Account #   

--------------------------------------------------------------------------------

(Deposit Account #) Amount of Advance $   

--------------------------------------------------------------------------------

     
All Borrower's representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
Authorized Signature:
  

--------------------------------------------------------------------------------


 
Phone Number:
  

--------------------------------------------------------------------------------

Print Name/Title:   

--------------------------------------------------------------------------------

     

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, E.S.T.

Beneficiary Name:   

--------------------------------------------------------------------------------

  Amount of Wire: $   

--------------------------------------------------------------------------------

Beneficiary Lender:   

--------------------------------------------------------------------------------

  Account Number:   

--------------------------------------------------------------------------------

City and State:   

--------------------------------------------------------------------------------

     

 


Beneficiary Lender Transit (ABA) #:
  

--------------------------------------------------------------------------------


 
Beneficiary Lender Code (Swift, Sort, Chip, etc.):
(For International Wire Only)
  

--------------------------------------------------------------------------------

 

Intermediary Lender:   

--------------------------------------------------------------------------------

  Transit (ABA) #:   

--------------------------------------------------------------------------------

For Further Credit to:   

--------------------------------------------------------------------------------

Special Instruction:   

--------------------------------------------------------------------------------


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
Authorized Signature:
  

--------------------------------------------------------------------------------


 
2nd Signature (if required):
  

--------------------------------------------------------------------------------

Print Name/Title:   

--------------------------------------------------------------------------------

  Print Name/Title:   

--------------------------------------------------------------------------------

Telephone #:   

--------------------------------------------------------------------------------

  Telephone #:   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT C
COMPLIANCE CERTIFICATE

TO: OXFORD FINANCE CORPORATION, as Lender   Date:   

--------------------------------------------------------------------------------

FROM: METABASIS THERAPEUTICS, INC.      

        The undersigned authorized officer of Metabasis Therapeutics, Inc.
("Borrower") certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower, and the Lender (the "Agreement"), (1) there
are no Events of Default which have occurred and are continuing, (2) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (3) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (4) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Lender. Attached are the
required documents supporting the certification. The undersigned certifies, in
the capacity as an officer of the Borrower, that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes or as permitted in the
Agreement. The undersigned acknowledges, in the capacity as an officer of the
Borrower, that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under "Complies" column.

Reporting Covenant


--------------------------------------------------------------------------------

  Required

--------------------------------------------------------------------------------

  Complies

--------------------------------------------------------------------------------

Compliance Certificate   Quarterly within 45 days   Yes    No

        The following are the exceptions with respect to the certification
above: (If no exceptions exist, state "No exceptions to note.")

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

      LENDER USE ONLY METABASIS THERAPEUTICS, INC.         By:   

--------------------------------------------------------------------------------

  Received by:   

--------------------------------------------------------------------------------

Name:   

--------------------------------------------------------------------------------

      AUTHORIZED SIGNER Title:   

--------------------------------------------------------------------------------

  Date:   

--------------------------------------------------------------------------------


 
 
 
Verified:
  

--------------------------------------------------------------------------------

          AUTHORIZED SIGNER       Date:   

--------------------------------------------------------------------------------


 
 
 
Compliance Status:    Yes    No

--------------------------------------------------------------------------------



EXHIBIT D

SECURED PROMISSORY NOTE

$                                         Dated:
                                    , 2008

        FOR VALUE RECEIVED, the undersigned, METABASIS THERAPEUTICS, INC., a
Delaware corporation and ARAMED, INC.., a                        corporation
(jointly and severally, individually and collectively, the "Borrower"), HEREBY
PROMISES TO PAY to the order of OXFORD FINANCE CORPORATION ("Lender") the
principal amount of Five Million Dollars ($5,000,000) or such lesser amount as
shall equal the outstanding principal balance of the Term Loan made to Borrower
by Lender, plus interest on the aggregate unpaid principal amount of Term Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
by and between Borrower and Lender (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement"). If not sooner paid,
the entire principal amount and all accrued interest hereunder and under the
Loan Agreement shall be due and payable on Term Loan Maturity Date as set forth
in the Loan Agreement.

        Borrower agrees to pay any initial partial month interest payment from
the date of this Note to the first Payment Date ("Interim Interest") on the
first Payment Date.

        Principal, interest and all other amounts due with respect to the Term
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note. The principal
amount of this Note and the interest rate applicable thereto, and all payments
made with respect thereto, shall be recorded by Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

        The Loan Agreement, among other things, (a) provides for the making of a
secured Term Loan to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

        This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

        This Note and the obligation of Borrower to repay the unpaid principal
amount of the Term Loan, interest on the Term Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

        Presentment for payment, demand, notice of protest and all other demands
and notices of any kind in connection with the execution, delivery, performance
and enforcement of this Note are hereby waived.

        Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys' fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower's obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Virginia.

        Note Register; Ownership of Note.    The ownership of an interest in
this Note shall be registered on a record of ownership maintained by Lender or
its agent. Notwithstanding anything else in this Note to the contrary, the right
to the principal of, and stated interest on, this Note may be transferred only
if the transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by
one of its officers thereunto duly authorized on the date hereof.

    BORROWER:
 
 
METABASIS THERAPEUTICS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------


 
 
ARAMED, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34

